838 F.2d 1223Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elsie A. CRUEY, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 87-3440.
United States Court of Appeals, Federal Circuit.
Jan. 25, 1988.

Before FRIEDMAN, PAULINE NEWMAN, and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. PH07528610646, is affirmed on the basis of the Board's opinion

OPINION

2
We add our observation about one aspect of the case emphasized here, which apparently was not fully ventilated before the Board.  Cruey makes much of local regulation No. 690-1-13 which at paragraph 8f(3)(c) specifies when medical certificates may be required of employees suspected of abusing sick leave.  That provision, indeed, sets out elaborate procedures.  But it closes by saying, "This however, does not prevent a supervisor from requiring in unusual cases additional evidence to support requests for sick leave when it is believed reasonable to do so in the exercise of the approving authority...." This was an "unusual case" within the contemplation of that regulation because, as the administrative judge found, Cruey's supervisor had reason to believe in advance that she intended to call in sick for personal, non-medical reasons.  Under these circumstances it was well within his discretion to require a medical certificate.